
	

114 HR 3181 IH: To amend title 23, United States Code, to permit border States to designate certain funds for border infrastructure projects, and for other purposes.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3181
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Hurd of Texas (for himself, Mr. Cuellar, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to permit border States to designate certain funds for
			 border infrastructure projects, and for other purposes.
	
	
 1.Border infrastructure projectsSection 133 of title 23, United States Code, is amended by adding at the end the following:  (i)Border States (1)In generalAfter consultation with relevant transportation planning organizations, the Governor of a State that shares a land border with Canada or Mexico may designate each fiscal year not more than 5 percent of funds made available to the State under subsection (d)(1)(B) for border infrastructure projects eligible under section 1303 of SAFETEA–LU (23 U.S.C. 101 note; Public Law 109–59).
 (2)Use of fundsFunds designated under this subsection shall be available under the requirements of section 1303 of SAFETEA–LU (23 U.S.C. 101 note; Public Law 109–59).
 (3)CertificationBefore making a designation under paragraph (1), the Governor shall certify that the designation is consistent with transportation planning requirements under this title.
 (4)NotificationNot later than 30 days after making a designation under paragraph (1), the Governor shall submit to the relevant transportation planning organizations within the border region a written notification of any suballocated or distributed amount of funds available for obligation by jurisdiction.
 (5)LimitationThis subsection applies only to funds apportioned to a State after the date of reauthorization of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141).
 (6)Deadline for designationA designation under paragraph (1) shall— (A)be submitted to the Secretary not later than 30 days before the beginning of the fiscal year for which the designation is being made; and
 (B)remain in effect for the funds designated under paragraph (1) for a fiscal year until the Governor of the State notifies the Secretary of the termination of such designation.
 (7)Termination of designationOn the date of a termination under paragraph (6)(B), all remaining unobligated funds that had been designated under paragraph (1) for the fiscal year for which the designation is being terminated shall be made available to the State for the purposes under subsection (d)(1)(B)..
		
